TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00533-CV



                                 In re Leonard Shane Prudhomme


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator Leonard Shane Prudhomme filed his petition for writ of mandamus,

challenging the trial court’s denial of his plea to the jurisdiction in a child-custody suit. See Tex. R.

App. P. 52.1. Having reviewed the petition, the record, and the response, we deny the petition for

writ of mandamus. See Tex. R. App. P. 52.8.

                While relator’s petition was pending, the real party in interest, Kimberly Prudhomme,

filed a Motion to Strike and for Sanctions, requesting that this Court strike documents in the

mandamus record and impose sanctions on relator. Because we deny relator’s petition for writ of

mandamus, we dismiss real party in interest’s motion to strike as moot. We further deny real party

in interest’s motion for sanctions.

                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: August 31, 2016